832 F.2d 560
47 Fair Empl. Prac. Cas. (BNA) 391
William LATTIMORE, Plaintiff-Appellee,v.OMAN CONSTRUCTION, Defendant-Appellant,Bill White, Defendant.
No. 85-7790.
United States Court of Appeals,Eleventh Circuit.
Nov. 19, 1987.

Charles K. Howard, Jr., Joseph M. Freeman, Elarbee, Thompson & Trapnell, Atlanta, Ga., William B. Hairston, Jr., Engel, Hairston, Moses & Johanson, Birmingham, Ala., for defendant-appellant.
Fletcher Farrington, Farrington & Abbot, Savannah, Ga., for amici curiae, appellee.
Robert L. Wiggins, Gordon, Silberman, Wiggins & Childs, Birmingham, Ala., for plaintiff-appellee.
Jack Drake, Tuscaloosa, Ala., for amici Drake, et al.
Thomas A. Warren, Tallahassee, Fla., for amici Warren, et al.
Larry Menefee, Blacksher, Menefee & Stein, P.A., Birmingham, Ala., for appellees.
Appeal from the United States District Court for the Northern District of Alabama.
Prior report:  795 F.2d 930.
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges,* and HENDERSON,** Senior Circuit Judge.
BY THE COURT:
The judgment, 644 F. Supp. 22, is vacated and the case is remanded to the district court for reconsideration and appropriate additional findings in light of Commonwealth of Pennsylvania v. Delaware Valley Citizens Council for Clean Air, --- U.S. ----, 107 S. Ct. 3078, 97 L. Ed. 2d 585 (1987).
VACATED and REMANDED.



*
 Judge Godbold did not participate in this case


**
 Judge Henderson has elected to participate under General Order No. 5